891 F.2d 296
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Anant Kumar TRIPATI, Petitioner-Appellant.
No. 89-15932.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Anant Kumar Tripati ("Tripati") appeals pro se the district court's order directing the clerk not to file a complaint for declaratory relief because the complaint attempts to litigate issues previously decided by both the district and circuit courts.   We affirm.


3
Tripati is well aware from his previous appeals that an order denying permission to file a complaint is not a final order subject to appeal.   See Tripati v. United States, No. 88-2918 (9th Cir.  May 22, 1989).1  Tripati's present appeal is therefore dismissed for lack of a final appealable order.   See 28 U.S.C. § 1291.   To the extent Tripati's present appeal can be construed as a petition for rehearing of his prior appeal, No. 88-2918, such petition is denied as untimely.   See Fed.R.App.P. 40.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 On September 6, 1985, the district court ordered the clerk of the court not to accept for filing any original complaint or petition from Tripati except with the prior approval of a judge.   Thereafter, Tripati unsuccessfully challenged on appeal both this underlying order as well as other orders imposing sanctions and denying permission to file additional complaints.   Tripati once again appeals in this action the underlying order and the subsequent order imposing sanctions